If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     November 12, 2020
               Plaintiff-Appellee,

v                                                                    No. 350540
                                                                     Wayne Circuit Court
FLOYD RAY PENNINGTON,                                                LC No. 14-002915-01-FC

               Defendant-Appellant.


Before: BOONSTRA, P.J., and CAVANAGH and BORRELLO, JJ.

PER CURIAM.

       Defendant appeals by right his amended judgment of sentence entered after this Court
remanded for resentencing. The trial court resentenced defendant, as a second-offense habitual
offender, to concurrent prison terms of 35 to 60 years for his second-degree murder conviction,
MCL 750.317, and one to five years for his possession of a firearm while a felon (felon-in-
possession) conviction, MCL 750.224f, to be served subsequent to a term of five years for his
possession of a firearm during the commission of felony (felony-firearm), second offense,
conviction, MCL 750.227b. We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        Defendant was convicted, after a bench trial, of second-degree murder, felon-in-
possession, and felony-firearm, second-offense. The trial court originally sentenced defendant as
a second-offense habitual offender, MCL 769.10, to concurrent prison terms of 46 to 56 years for
his second-degree murder conviction and one to five years for his felon-in-possession conviction,
to be served subsequent to a term of five years for his felony-firearm conviction. Defendant
appealed by right his convictions and sentences. See People v Pennington, 323 Mich. App. 452,
456; 917 NW2d 720 (2018).

        Relevant to this appeal, defendant requested in Pennington “that his sentence be vacated
and that his case be remanded to a different judge,” Pennington, 323 Mich. App. at 465, because
“the trial court sentenced him pursuant to a blanket policy of imposing sentences at the top of the
guidelines range on defendants who exercise their right to a trial rather than plead guilty.” Id. at
466. This Court agreed that defendant was entitled to resentencing, stating:


                                                -1-
       Here, the judge’s sentencing policy was to impose the maximum recommended
       guidelines sentence when a defendant was convicted after going to trial. This does
       not demonstrate a process by which a court determines what an individualized
       sentence should be and then reduces it as an inducement or reward for a plea.
       Rather, it is the automatic imposition of the maximum guidelines sentence—a
       policy that ignores the requirement of individualized sentencing and promises not
       a degree of mercy as reward for a plea, but instead a harsh sentence as punishment
       for seeking a trial. Thus, while an admission of guilt may be considered indicative
       of remorse and may be grounds to reduce the punishment that would otherwise be
       imposed, there is no doubt that sentencing defendants to the top of the guidelines
       because they went to trial, or increasing their sentence in any way for doing so, is
       a violation of both due process and our law governing sentencing. [Id. at 468-469
       (citations, quotation marks, and brackets omitted).]

As a result, this Court “affirm[ed] defendant’s convictions, vacate[d] defendant’s sentences, and
remand[ed] for resentencing before a different judge.” Id. at 469. On remand (before a different
judge), the trial court resentenced defendant as described. This appeal followed.

                                  II. STANDARD OF REVIEW

         “Whether a trial court followed an appellate court’s ruling on remand is a question of law
that this Court reviews de novo.” People v Lampe, 327 Mich. App. 104, 111; 933 NW2d 314 (2019)
(citation omitted). Whether the law-of-the-case doctrine applies is also a question of law that we
review de novo. See Pioneer State Mut Ins Co v Michalek, 330 Mich. App. 138, 143; 946 NW2d
812 (2019).

                                         III. ANALYSIS

        Defendant argues that the trial court failed to comply with this Court’s remand order
because, although it resentenced defendant for his second-degree murder and felony-firearm
convictions, it did not specifically address his felon-in-possession conviction. “When a case is
remanded by an appellate court, proceedings on remand are limited to the scope of the remand
order.” People v Canter, 197 Mich. App. 550, 567; 496 NW2d 336 (1992). Specifically, when a
sentence has been vacated and the matter is remanded for resentencing, the case is before the trial
court in a “presentence posture, allowing for objection to any part of the new sentence.” People v
Rosenberg, 477 Mich. 1076; 729 NW2d 222 (2007); People v Davis, 300 Mich. App. 502, 509; 834
NW2d 897 (2013), vacated on other grounds by People v Hardy, 494 Mich. 430, 438; 835 NW2d
340 (2013). “As a result, at resentencing, every aspect of the sentence is before the judge de novo.”
Davis, 300 Mich. App. at 509 (citation omitted). The trial court may “take such action as law and
justice may require so long as it is not inconsistent with the judgment of the appellate court.”
People v Fisher, 449 Mich. 441, 447; 537 NW2d 577 (1995).

        Defendant also argues that the trial court violated the law-of-the-case doctrine. With regard
to that doctrine, “an appellate court’s decision regarding a particular issue is binding on courts of
equal or subordinate jurisdiction during subsequent proceedings in the same case.” People v
Herrera (On Remand) 204 Mich. App. 333, 340; 514 NW2d 543 (1994).



                                                -2-
         On defendant’s first appeal, this Court noted that defendant “receive[d] the highest
sentence that could be imposed within the range recommended by the guidelines[,]” and
determined that the trial court’s sentencing of defendant “[was] a violation of both due process and
our law governing sentencing[,]” resulting in this Court “vacat[ing] defendant’s sentences, and
remand[ing] for resentencing before a different judge.” Pennington, 323 Mich. App. at 466, 469.
At a resentencing hearing, the trial court imposed a lower sentence for defendant’s second-degree
murder conviction, one that was below the top of his guidelines range, and stated that defendant
would serve this sentence consecutively to his five-year felony-firearm sentence, as was statutorily
mandated. In other words, the trial court expressly addressed defendant’s sentences for his second-
degree murder and felony-firearm convictions at the resentencing hearing. However, the trial court
did not orally reference defendant’s felon-in-possession sentence at that hearing. Rather, as noted
earlier, the trial court simply entered a written amended judgment of sentence that imposed the
same sentence on remand for that offense as the original trial court had imposed.

        Defendant argues that the trial court failed to follow this Court’s direction to resentence
defendant, because it failed to resentence him on his felon-in-possession conviction. We disagree.
Although the trial court did not orally mention defendant’s felon-in-possession sentence at the
resentencing hearing, the trial court did issue a written amended judgment of sentence that
expressly included a sentence of one to five years in prison for his felon-in-possession conviction.
Because “[a] court speaks through its written orders and judgments, not through its oral
pronouncements,” People v Mysliwiec, 315 Mich. App. 414, 418 n 2; 890 NW2d 691 (2016)
(citation omitted), the amended judgment of sentence shows that the trial court did resentence
defendant for each of his convictions, contrary to defendant’s contention.

        Moreover, the trial court neither ignored nor violated this Court’s remand order by
imposing the same sentence for defendant’s felon-in-possession conviction as was originally
imposed. See People v Russell, 297 Mich. App. 707, 714; 825 NW2d 623 (2012) (“When an
appellate court remands a case with specific instructions, it is improper for a lower court to exceed
the scope of the order.”) (citation omitted). It was unnecessary for the trial court to specifically
address defendant’s felon-in-possession sentence at the resentencing hearing because the original
sentence for that conviction was not subject to the concerns that this Court expressed when it
ordered defendant’s case remanded. Unlike defendant’s original sentence for second-degree
murder, defendant’s felon-in-possession sentence was not at the top of his guidelines range for that
offense, given his status as a habitual offender. Nor did this Court specify the imposition of a
particular sentence on remand. Simply put, there is nothing in our remand order that required the
trial court to impose a different sentence for the felon-in-possession conviction or for it to make
any statements on the record concerning that sentence, particularly where neither of the parties
elected to speak on the matter.

       We also find without merit defendant’s argument that the trial court somehow violated the
law-of-the-case doctrine, see Herrera, 204 Mich. App. at 340. In defendant’s first appeal, this Court
found that the trial court’s policy of “sentencing defendants to the top of the guidelines because
they went to trial, or increasing their sentence in any way for doing so, [was] a violation of both
due process and our law governing sentencing” and necessitated the vacating of defendant’s
sentences and a remand for resentencing. Pennington, 323 Mich. App. at 469. At resentencing,
and as required on remand, a different judge imposed a sentence below the top of guidelines
minimum sentencing range for defendant’s second-degree murder conviction, stated that defendant


                                                -3-
would serve his second-degree murder sentence consecutively to his five-year felony-firearm
sentence, and again imposed a sentence of one to five years in prison for his felon-in-possession
conviction. This Court’s remand only required that defendant’s sentences comply with
individualized sentencing requirements and did not restrict or preclude the imposition of a
particular sentence for any of defendant’s convictions. Defendant fails to explain how the law-of-
the-case doctrine was violated.

       Affirmed.



                                                            /s/ Mark T. Boonstra
                                                            /s/ Mark J. Cavanagh
                                                            /s/ Stephen L. Borrello




                                               -4-